Memorandum by the CIourt.
Appeal by claimant from a decision of the Unemployment Insurance Appeal Board which ruled him ineligible to receive benefits for the period “January 8 through January 14, 1662” finding that he had failed to comply with registration requirements. (Labor Law, § 590, subd. 1; § 596, subds. 1, 2; 32 NYCRR 473J. [a],) Claimant’s failure of compliance is not disputed. The record discloses no basis upon which we would be justified in disturbing the board’s refusal to excuse the omission and to grant permission to predate the daim. Decision affirmed, without costs. Gibson, P. J., Herlihy, Reynolds, Taylor and Hamm, JJ,, concur.